      Case 2:17-cv-00350-MV-GBW Document 446 Filed 03/28/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

        Plaintiff,

v.                                                                Civ. No. 17-350 MV/GBW

STEPHEN WELLS, et al.,

        Defendants.

             ORDER DENYING IN PART MOTION FOR PAYMENT PLAN

        THIS MATTER comes before the Court on Plaintiff’s Emergency Motion for a 3-

Week Extension of Time, to January 22nd, 2021 to Pay NMT Defendant’s Attorneys Fees

by Monthly Payment Plan (Propose $500/Month) Due to Unemployment. Doc. 428.

Having reviewed the Motion and the attendant briefing (docs. 433, 438), the Court will

DENY Plaintiff’s motion as to the fee award ordered by the undersigned.1

        On December 18, 2020, pursuant to the Court’s order (doc. 371) granting

Defendants’ Motion to Quash Subpoena and for Protective Order (doc. 344), Plaintiff

was ordered to pay a fee award to Defendant New Mexico Institute of Mining and

Technology (“NMT”) in the amount of $2,169.71 no later than January 4, 2021.2 Doc.



1 Plaintiff’s motion also requests a payment plan with respect to the sanctions ordered by Judge Vázquez
pursuant to an order filed December 16, 2020 (doc. 417). See doc. 428 at 1. Because those sanctions are in
the purview of Judge Vázquez, the undersigned will defer to her for a final ruling on this motion.
2 Specifically, Plaintiff was ordered to pay the expense award within fourteen days of the Court’s order.

Doc. 418 at 3. Pursuant to Federal Rule of Civil Procedure 6(a)(1)(C), the payment was due on the
Monday following New Year’s Day.
      Case 2:17-cv-00350-MV-GBW Document 446 Filed 03/28/21 Page 2 of 4




418. On December 29, 2020, Plaintiff filed the instant motion, seeking to pay the fee

award in monthly installments of $500.00. Doc. 428. On December 31, 2020, Plaintiff

sent Defendant NMT a partial payment of $169.71 to show his intention “in good faith”

to pay the full amount. Doc. 432 at 1. On January 26 and February 9, 2021, Plaintiff sent

additional partial payments of $500.00 each. Doc. 438 at 3; doc. 441. Plaintiff has stated

an intention to pay the remaining $1,000.00 in two additional installments to be sent on

March 22 and April 22. Doc. 441 at 1. However, to date, Plaintiff has not confirmed that

any further payments have been sent.

        Inability to pay sanctions is “treated like an affirmative defense, with the burden

upon the parties being sanctioned to come forward with evidence of their financial

status.” Dodd Ins. Servs., Inc. v. Royal Ins. Co. of Am., 935 F.2d 1152, 1160 (10th Cir. 1991)

(internal quotation marks and citation omitted). General assertions of inability to pay

do not suffice to merit relief from sanctions. White v. Gen. Motors Corp., 908 F.2d 675,

685 (10th Cir. 1990) (contention that plaintiffs “would be forced into bankruptcy” by

sanctions is insufficient). Moreover, even proof that a party is “totally impecunious”

will not relieve him from the imposition of “modest” monetary sanctions. Id.

        Plaintiff contends that the applicable standard for his request is Rule 6(b)(1)

because he is not seeking to be relieved of the requirement to pay entirely3 but only to



3Contradictorily, Plaintiff also contends that Rule 60(b)(1) supports relieving him from payment because
he was “surprised” by the sanctions. Doc. 438 at 2. The Court’s order granting sanctions under Rule 37
was filed August 24, 2020. Doc. 371. The Court trusts that the shock of surprise has dulled these seven

                                                    2
       Case 2:17-cv-00350-MV-GBW Document 446 Filed 03/28/21 Page 3 of 4




extend the time required to pay. Doc. 438 at 2. Federal Rule of Civil Procedure 6(b)(1)

requires a showing of good cause to extend the time for any act that must be done

within a specified time. “It requires the moving party to show the deadline ‘cannot be

met despite the movant’s diligent efforts.’” Utah Republican Party v. Herbert, 678 F.

App’x 697, 701 (10th Cir. 2017) (unpublished) (quoting Gorsuch, Ltd. V. Wells Fargo Nat’l

Bank Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014)). Thus, even under Rule 6, Plaintiff must

show that he is unable to pay.

        In support of his motion, Plaintiff states that he has been unemployed since

September 28, 2020 and produces in evidence a “Monetary Determination” letter from

the New Mexico Department of Workforce Solutions, confirming Plaintiff’s eligibility

for unemployment benefits effective November 15, 2020. Doc. 429-1 at 1. Plaintiff also

states that he has not yet received any unemployment benefits as they are “still being

processed due to the heavy backlog owing to [the] COVID-19 pandemic.” Doc. 428 at 2;

see also doc. 438 at 3 (asserting that his receipt of unemployment benefits is still pending

“as the State of New Mexico is still waiting on the federal government’s pandemic

relief”). The only evidence Plaintiff produces to support this assertion is a screenshot

ostensibly from the New Mexico Department of Workforce Solutions website showing




months later, especially given that this is not the first occasion on which Plaintiff has been sanctioned for
his conduct in discovery. See docs. 142, 342. Indeed, the present case is not the first in which Plaintiff has
been sanctioned in this district. See Quarrie v. N.M. Inst. of Mining & Tech., 621 F. App’x 928, 930 (10th Cir.
2015). No one should be less surprised by the imposition of sanctions than Plaintiff.

                                                       3
       Case 2:17-cv-00350-MV-GBW Document 446 Filed 03/28/21 Page 4 of 4




that Plaintiff’s benefits payments are on “Hold.” Doc. 438-2. This evidence does not

establish that any delay in Plaintiff’s receipt of unemployment benefits is due to

circumstances beyond his control.

        Plaintiff may be presently unemployed. However, the bare fact of Plaintiff’s

unemployment does not establish that he is totally lacking in financial resources with

which to satisfy his obligations. The burden is on Plaintiff to prove an inability to pay in

the time required. He has failed to meet this burden. In consideration of Plaintiff’s

unemployment, the Court will decline to impose additional sanctions for Plaintiff’s

failure to pay the full amount to date. Having received a grace period of over three

months, Plaintiff must now pay the remaining balance owed.4

        IT IS THEREFORE ORDERED that Plaintiff’s Motion is DENIED IN PART as to

the fee award assessed by this Court and DEFERRED as to any sanctions assessed by

the presiding judge. Plaintiff shall pay Defendant NMT the outstanding balance of

$1,000.00 within seven (7) days of this Order. Failure to comply with this Order shall

constitute an independent basis for dismissal. See Olsen v. Mapes, 333 F.3d 1199, 1204 n.3

(10th Cir. 2003).


                                                          _____________________________________
                                                          GREGORY B. WORMUTH
                                                          UNITED STATES MAGISTRATE JUDGE



4
 The Court notes that, despite the denial of his motion, Plaintiff has received the benefit of nearly all his
requested delay.

                                                      4
